             Case
             Case 1:19-cv-09645-CM
                  1:19-cv-09645-CM Document
                                   Document 12
                                            13 Filed
                                               Filed 10/28/19
                                                     10/30/19 Page
                                                              Page 11 of
                                                                      of 44



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,                                                       19-CV-09645 (CM)

                                    Plaintiff,

                        v.

BRYAN COHEN and GEORGE NIKAS,

                                  Defendants.


     STIPULATION REGARDING EXTENSION OF RELIEF PROVIDED IN THE
     COURT"S OCTOBER 18, 2019 ORDER AND ADJOURNMENT OF HEARING

          WHEREAS on October 18, 2019, the Court entered an Order to Show Cause, Temporary

Restraining Order Freezing Assets and Granting Other Relief (Dkt No. 3) (the "Order");

          WHEREAS the Order set a deadline of October 28, 20 I 9 at 5:00 p.m. for defendant

George Nikas ("Nikas") to submit any opposing papers in response to the Order and set a hearing

date of November l, 2019 at 10:00 a.m., in Courtroom 24A of the United States District Court

for the Southern District of New York, 500 Pearl Street, New York, New York 10007;

          WHEREAS the parties wish to preserve the status quo and adjourn this hearing to a11ow

them to engage in discussions regarding the Commission's appli~ation for relief, including the

scope of the proposed asset freeze, and, in the absence of an agreement regarding the same, for

defendant Nikas to serve and file opposition papers if appropriate;

          WHEREAS David S. Smith, Esq., represents defendant Nikas, at present, for the limited

purpose of entering into the instant stipulation and is authorized to consent to the relief requested

herein;
          case
           Case1:19-cv-09645-CM
                1:19-cv-09645-CM Document 13 Filed
                                 Document12        10/30/19 Page
                                             Filed10/28/19  Page22of
                                                                   of44



        WHEREAS this is the parties' first request to extend the relief in the Order and adjourn

the hearing;

        IT IS HEREBY STIPULATED AND AGREED by plaintiff Securities and Exchange

Commission (the "Commission"), through undersigned counsel, and defendant Nikas, through

his undersigned counsel, that aH of the relief granted in the Order, inc]uding but not limited to

the freeze ofNikas's brokerage account held at Charles Schwab & Co., shall remain in fu]l force

and effect until November 22, 20 I 9 at 11: 59 p.m. or until such other time thereafter that the

Court can hear and rule upon the Commission's application for relief.

       IT IS FURTHER AGREED that the date and time for defendant Nikas to appear and

show cause, if there be any, why the Court should not enter a preliminary injunction extending

the asset freeze and other relief set forth in the Order until a final adjudication on the merits shall

be adjourned until November 22, 2019 at 10:00 a.m. or such other date and time set by the Court.

       IT IS FURTHER AGREED that the deadline for defendant Nikas to deliver any

opposing papers pursuant to Section III of the Order is extended until November 14, 2019 at 5

p.m.

        IT IS FURTHER AGREED that the deadline for the Commission to file any reply

papers pursuant to Section III of the Order is extended until November 20, 2019 at S p.m.

        IT IS FURTHER AGREED that by entering into this stipulation, defendant Nikas does

not waive, and specifically preserves, any and all objections, affirmative defenses, and defenses,

including but not limited to those that arise under Rule 12(b) of the Federal Rules of Civil

Procedure.




                                                    2
           Case 1:19-cv-09645-CM
           Case 1:19-cv-09645-CM Document
                                 Document 13
                                          12 Filed
                                             Filed 10/30/19
                                                   10/28/19 Page
                                                            Page 3
                                                                 3 of
                                                                   of 4
                                                                      4



         IT IS FURTHER AGR:EED that this Stipulation may be signed in counterpaits by

facsimile or electronic signature, and that such facsimile or electronic signature shall be deemed

an original signature for purposes of this Stipulation.



Dated: Philadelphia, PA
       October 28, 2019

                                                      U.. Securities and Exchange Commission
                                                      Philadelphia Regional Office
                                                      1617 JFK Boulevurd, Suite 520
                                                      Philadelphia, PA 19103
                                                      (215) 597-3100
                                                      VivoloA@sec.gov
                                                      Counsel.for plaint([(
                                                      Securities a, Exchange Commission


Dated: _ _ _ _ _ _ _ _ __
                                                        avid S 1ith
                                                      Smith King, LLC
                                                      900 Third Avenue, 13 th Floor
                                                      New York, I 0022
                                                      (212)-681-2800
                                                      Counsel for defendant George Nikas



IT IS SO ORDERED

Dated:    /0 / 2       '7' /u, 'j'
               r '                                    HON. COLLEEN MCMA ON
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
           Case
           Case 1:19-cv-09645-CM
                1:19-cv-09645-CM Document
                                 Document 12
                                          13 Filed
                                             Filed 10/28/19 Page44of
                                                   10/30/19 Page  of 44



         IT IS FURTHER AGREED that this Stipulation may be signed in counterparts by

facsimile or electronic signature, and that such facsimile or electronic signature shall be deemed

an original signature for purposes of this Stipulation.



Dated: Philadelphia, PA
       October 28, 2019
                                                      Assunta Vivolo
                                                      U.S. Securities and Exchange Commission
                                                      Philadelphia Regional Office
                                                      1617 JFK Boulevard, Suite 520
                                                      Philadelphia, PA 19103
                                                      (215) 597.:3100
                                                      VivoloA@sec.gov
                                                      Counsel for plaintiff
                                                      Securities and Exchange Commission

            10/28/19
Dated:
         ---------                                    David Smith
                                                      Smith & King, LLC
                                                      900 Third Avenue, 13 th Floor
                                                      New York, 10022
                                                      (212)-681-2800
                                                      Counsel for defendant George Nikas



IT IS SO ORDERED
Dated: _ _ _ _ _ _ _ _ __


                                                      HON. COLLEEN MCMAHON
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
